Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 1 of 23
              Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 2 of 23



AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 4:20-CV-03247


                                                            PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

        I received this subpoena for(name of individual and title, if any) BANK OF AMERICA, N.A. on (date) JANUARY
        28,2021, 12:12 PM.


                 I served the subpoena by delivering a copy to the named individual as follows; BANK OF AMERICA, N.A.,
                 BY AND THROUGH ITS REGISTERED AGENT CT CORPORATION SYSTEM BY DELIVERING TO
                 ITS DESIGNATED AGENT LINDSAY BARRIENTE2 AT THEIR PLACE OF BUSINESS LOCATED AT
                 1999 BRYAN ST SUITE 900 DALI.AS, TX 75201 PERSONALLY IN HAND on (date) JANUARY 29,
                 2021, 2:01 PM; or

        □ I returned the subpoena unexecuted because:

         Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to
         the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $ 314.32.

My fees are $ Q.QO for travel and $ Q.OQ for services, for a total of $ Q.QQ.

         I declare under penalty of perjury that this information is true.

Date: JANUARY 29,2021



                                                                                                Server's signature
                                                                        Krystal Jones, Private Process Server

                                                                                             Printed name and title

                                                                        VeriServe Solutions, Inc.

                                                                         1 1200 Broadway St., Suite 2743 Pearland, TX 77584
                                                                                                    Server's address


 Additional information regarding attempted service, etc.:
 DELIVERED;
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A QVIL ACTION
 FEDERAL RULE OF CIVIL PROCEDURE 45 (C), (D), (E) AND (G) (EFFECTIVE 12/1/13)
 SUBPOENA EXHIBIT "A" DEPOSITION TOPICS
 SUBPOENA EXHIBIT "B" REMOTE MEANS AND RESCHEDULING NOTICE
 SUBPOENA EXHIBIT "C" DOCUMENT PRODUCTION
 WITNESS FEE CHECK VV220 IN THE AMOUNT OF $314.32


 5301914
Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 3 of 23
      Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 4 of 23




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 KAFI, INC.,                                      §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
                                                  §
 DEUTSCHE BANK NATIONAL TRUST                     §      CIVIL ACTION NO. 4:20-cv-03247
 COMPANY, AS TRUSTEE FOR FIRST                    §
 FRANKLIN MORTGAGE LOAN                           §
 TRUST 2006-FF16, ASSET-BACKED                    §
 CERTIFICATES, SERIES 2006-FF16;                  §
 AND SPECIALIZED LOAN                             §
 SERVICING LLC,                                   §
                                                  §
                Defendants.                       §


                       SUBPOENA EXHIBIT A – DEPOSITION TOPICS


I.       Definitions

1. A party’s full or abbreviated name or a pronoun referring to a party, means the party, and where
applicable, the party’s predecessors, divisions, subsidiaries, present and former officers, agents,
employees, affiliates, servicers, sub-servicers, custodians, and trust managers, and all other persons
and entities acting on its behalf, including any attorney.

2. “You” or “your” means Bank of America, N.A. and Bank of America, N.A.’s predecessors,
divisions, subsidiaries, present and former officers, agents, employees, affiliates, servicers, sub-
servicers, custodians, and trust managers, and all other persons and entities acting on Bank of
America, N.A.’s behalf, including any attorney.

“Property” refers to that certain property located at 2707 Shenandoah Drive, Pasadena, Texas
77502, which is the subject of this present lawsuit.

“Note” or “mortgage note” refers to the promissory note executed by Will A. Lomax III on or
about September 14, 2006 showing a $136,850.00 loan obtained from First Franklin.




                                                1 of 7
     Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 5 of 23




“Deed of Trust” refers to the deed of trust executed by Will A. Lomax III on or about September
14, 2006 securing the promissory note in the amount of $136,850.00 and recorded in the real
property records of Harris County, Texas as document 20060066119.

“Loan Documents” or “Loan” refers to the Note and Deed of Trust collectively, including any
modifications thereof.

The word “or” is used in the inclusive sense; that is, the word “or” may be read as “and/or.”

Allonge (n.): A slip of paper sometimes attached to a negotiable instrument for the purpose of
affixing further endorsements.

Assignment (n.): A written instrument memorializing a transfer of rights or property, including a
monetary instrument.

Assignee: One to whom property, rights, or powers are transferred by another.

Assignor: One who conveys an interest in property, rights, or powers by written instrument.

Consideration: Something, such as an act, a forbearance, or a return promise, bargained for and
received by a promisor from a promisee; that which motivates a person to enter into a contract.
For purposes of this deposition notice, “consideration” also means “valuable consideration”
(defined as consideration that either confers a pecuniarily measurable benefit on the one party or
imposes a pecuniarily measurable detriment on the other).

Constructive Possession: Control or dominion over property, including a monetary instrument,
without actual custody or possession of it.

Employment Status: Means the person’s job title and job description, or lack of employment as
the case may be, at the time of the event for which the person purported to act on your behalf.

Endorsement (n.) The placing of a signature, sometimes with additional notations, on the back or
bottom of a negotiable instrument to transfer or guarantee the instrument or to acknowledge
payment. For purposes of this deposition notice, “endorsement” also includes a “blank
endorsement” (defined as an endorsement that names no specific payee thus making the instrument
payable to bearer and negotiable by delivery only) and a “special endorsement” (defined as an
endorsement that identifies a specific payee to receive payment or to whom the goods named in
the document must be delivered).

Mortgage-Backed Securities Trust: An entity formed with the intent to pool mortgage loans into a
trust where each loan qualifies as a “qualified mortgage” as defined by Title 26, Subtitle A, Chapter
1, Subchapter M, Part IV, Section 860G(a)(3) of the United States Code.

Negotiation (n.): The transfer of an instrument by blank endorsement accompanied by physical
delivery whereby the transferee takes it for valuable consideration and in good faith or by special
endorsement whereby the transferee takes it for valuable consideration and in good faith.



                                               2 of 7
      Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 6 of 23




Nominee: A person or entity designated to act in place of another person or entity or a person or
entity that holds bare legal title for the benefit of another person or entity.

Policies: Courses or principles governing action or conduct to be taken which has been adopted or
proposed by an entity.

Procedures: An established or official way of doing something or a series of actions conducted in
a certain manner or order.

Repurchase Agreement: An agreement by which a party who has originated a mortgage loan or is
a successor in interest to an originator of a mortgage loan agrees to repurchase such mortgage loan
out of a Mortgage-Backed Securities Trust if such mortgage loan does not qualify as a “qualified
mortgage” as defined by Title 26, Subtitle A, Chapter 1, Subchapter M, Part IV, Section
860G(a)(3) of the United States Code.

Transfer (n.): Negotiation of an instrument according to the forms of law; the methods are
endorsement, delivery, and assignment. For purposes of this deposition notice, “transfer” also
means any mode of disposing of or parting with an asset or an interest in an asset, whether done
directly, indirectly, absolutely, conditionally, voluntarily, or involuntarily.

Transfer (v.): To sell or give from one person to another; to pass or hand over from one to another
possession and/or control of a thing or instrument.

Transferee (n.) One who is conveyed an interest in property, including a monetary note or
instrument.

Transferor (n.): One who conveys an interest in property, including a monetary note or instrument.

II.        Topics

      a.         Any and all transfers and negotiations of the Note from the Loan’s origination until
           the present including all circumstances related to the transfers of, negotiations of,
           endorsements on, or allonges on the mortgage note. This topic includes but is not
           necessarily limited to:

                      i. when you came into physical or constructive possession of the mortgage
                         note;

                      ii. from whom you were transferred or negotiated the mortgage note;

                     iii. when you no longer had physical or constructive possession of the
                          mortgage note;

                     iv. to whom you transferred or negotiated the mortgage note;

                      v. the type, character, date tendered, and amount of any consideration you
                         paid for the mortgage note; and

                                                 3 of 7
Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 7 of 23




              vi. the type, character, date tendered, and amount of any consideration paid to
                  you by some other person or entity for the mortgage note.

b. Any and all assignments or corrected assignments (including any draft or unrecorded
   assignments) of the Note where you were either assignor or assignee, or which you caused
   to be created or information affixed thereon, from the mortgage note’s origination until
   the present including all circumstances related to the assignments of, for, and related to
   the Note. The documents referenced in this topic include but are not limited to those
   assignments and corrected assignments attached as exhibits to Plaintiff’s Petition in this
   case. This topic includes but is not necessarily limited to:

               i. the date, time, and location of the creation and execution of any
                  assignment;

              ii. the facts and circumstances, including locations, names of responsible
                  departments, and names of personnel present and responsible for the
                  creation, preparation, and affixing of information on any assignments or
                  corrected assignment;

               iii. the material content of any assignments or corrected assignment including
                    how the identity of the assignor and assignee was determined and affixed
                    to or added to any assignments or corrected assignments and the temporal
                    order, including date, time, and location, that content and information was
                    affixed or added to any assignments or corrected assignments;

               iv. the date, time, and location of the execution or signing of any assignments
                   or corrected assignments;

                v. the date, time, and location of the notarization and notary stamping of any
                   assignments or corrected assignments;

               vi. the identity of, employment status at the time of any assignment, and
                   employment history of any persons who executed, signed, or stamped
                   (whether for themselves or someone else) any assignments or corrected
                   assignments, including notary publics;

               vii. whether any assignments or corrected assignments were signed or
                    executed by persons not named on any assignment or corrected assignment
                    and how any such persons who signed or executed the assignments or
                    corrected assignments but were not named on the assignment or corrected
                    assignment had authority to sign from persons who were named on the
                    assignments or corrected assignments;

              viii. from whom you were assigned the mortgage note;

                                         4 of 7
Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 8 of 23




                ix. to whom you assigned the mortgage note;

                x. the type, character, date tendered, and amount of any consideration you
                   paid for an assignment of the mortgage note; and

                xi. the type, character, date tendered, and amount of any consideration paid to
                    you by some other person or entity for an assignment of the mortgage note.

c. Any and all assignments or corrected assignments (including any draft or unrecorded
   assignments) of the Deed of Trust involving you as either assignor or assignee, or which
   you caused to be created or information affixed thereon, from the mortgage Deed of
   Trust’s origination until the present including all circumstances related to the assignments
   of, for, and related to the Deed of Trust. The documents referenced in this topic include
   but are not limited to those assignments and corrected assignments attached as exhibits to
   the document production requests included with this subpoena. This topic includes but is
   not necessarily limited to:

               i. the date, time, and location of the creation of any assignment;

               ii. the facts and circumstances, including locations, names of responsible
                   departments, and names of personnel present and responsible for the
                   creation, preparation, and affixing of information on any assignments or
                   corrected assignment;

                iii. the material content of any assignments or corrected assignment including
                     how the identity of the assignor and assignee was determined and affixed
                     to or added to any assignments or corrected assignments and the temporal
                     order, including date, time, and location, that content and information was
                     affixed or added to any assignments or corrected assignments;

                iv. the date, time, and location of the execution or signing of any assignments
                    or corrected assignments;

                v. the date, time, and location of the notarization and notary stamping of any
                   assignments or corrected assignments;

                vi. the identity of, employment status at the time of any assignment, and
                    employment history of any persons who executed, signed, or stamped
                    (whether for themselves or someone else) any assignments or corrected
                    assignments, including notary publics;

               vii. whether any assignments or corrected assignments were signed or
                    executed by persons not named on any assignments or corrected
                    assignments and how any such persons who signed or executed the

                                          5 of 7
Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 9 of 23




                   assignments or corrected assignments but were not named on the
                   assignments or corrected assignments had authority to sign from persons
                   who were named on the assignments or corrected assignments;

               viii. from whom you were assigned the Deed of Trust;

                ix. to whom you assigned the Deed of Trust;

                 x. the type, character, date tendered, and amount of any consideration you
                    paid for an assignment of the Deed of Trust; and

                xi. the type, character, date tendered, and amount of any consideration paid to
                    you by some other person or entity for an assignment of the Deed of Trust.

d. The chain of successive assignments or transfers of the Note or Deed of Trust from the
   original lender, including the identity of all parties in the chain of successive assignments,
   transfers, and negotiations, the dates of each successive assignment, transfer, or
   negotiation, and for what person or entity any such party in the successive chain was
   acting as agent or nominee for in making the assignment or transfer.

e. Your policies and procedures regarding creating, preparing, inserting information into,
   and recording assignments of notes and/or deeds of trust effective on October 14, 2011.

f. Your policies and procedures regarding creating, preparing, inserting information into,
   and recording assignments of notes and/or deeds of trust effective on December 19, 2011.

g. Your policies and procedures regarding creating, preparing, and inserting endorsements
   and allonges on mortgage notes from the origination of the Loan to present.

h. Your policies and procedures regarding creating, preparing, inserting information into,
   and recording assignments of notes and/or deeds of trust from the origination of the Loan
   to present.

i. The existence and nature of any and all agreements you had with some other party to
   service or be the loan servicer or mortgage servicer for the Loan, including the complete
   history of all loan/mortgage servicers of the Loan.

j. Whether or not the Loan was ever the subject of a repurchase agreement.

k. The requirements of any Pooling and Servicing Agreement or Mortgage Loan Purchase
   and Sale Agreement with regard to the transfer, assignment, negotiation, and endorsement
   of the Loan.




                                           6 of 7
Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 10 of 23




l. The requirements of any Pooling and Servicing Agreement or Mortgage Loan Purchase
   and Sale Agreement with regard to acknowledgement that the Loan was part of the corpus
   of subject trust for which you claim to be acting as Trustee.

m. the information contained on any diskette or other storage medium delivered to you in
   connection with the acquisition of the Loan.

n. The contents of any loan schedule for the Trust for which Deutsche Bank is acting as
   Trustee.

o. The contents of any trust, transfer, depository, pooling, pooling and servicing, loan
   purchase, servicing, custodian or related agreement under which you are claiming the
   right to be or are acting as a mortgage servicer of the Loan.

p. All communications between you and Deutsche Bank that are related to the Loan.

q. All communications between you and Specialized Loan Servicing that are related to the
   Loan.

r. The employment history of Christopher Herrera.

s. The employment history of Melanie D. Cowan.

t. The employment history of Norma Rojas.

u. The employment history of Michele Christine Preston.

v. Christopher Herrera’s signature.

w. Melanie D. Cowan’s signature.

x. Norma Rojas’ signature.

y. Michele Christine Preston’s signature.

                                                 Respectfully submitted,

                                                 Jeffrey Jackson & Associates, PLLC

                                                 /s/   Jeffrey C. Jackson
                                                 JEFFREY C. JACKSON
                                                 Texas State Bar No. 24065485
                                                 2200 North Loop West, Suite 108
                                                 Houston, Texas 77018
                                                 713-861-8833 (T)
                                                 713-682-8866 (F)
                                                 jeff@jjacksonllp.com

                                        7 of 7
      Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 11 of 23




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 KAFI, INC.,                                     §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
                                                 §
 DEUTSCHE BANK NATIONAL TRUST                    §      CIVIL ACTION NO. 4:20-cv-03247
 COMPANY, AS TRUSTEE FOR FIRST                   §
 FRANKLIN MORTGAGE LOAN                          §
 TRUST 2006-FF16, ASSET-BACKED                   §
 CERTIFICATES, SERIES 2006-FF16;                 §
 AND SPECIALIZED LOAN                            §
 SERVICING LLC,                                  §
                                                 §
                Defendants.                      §


      SUBPOENA EXHIBIT B – REMOTE MEANS AND RESCHEDULING NOTICE


Rule 30(b)(4) of the Federal Rules of Civil Procedure provides as follows:

        (4) By Remote Means. The parties may stipulate—or the court may on motion
        order—that a deposition be taken by telephone or other remote means. For the
        purpose of this rule and Rules 28(a), 37(a)(2), and 37(b)(1), the deposition takes
        place where the deponent answers the questions.

Due to ongoing global pandemic conditions, the undersigned attorney prefers to conduct the

deposition using remote means, specifically, over the Internet using the Zoom application. Upon

receipt of the subpoena, please contact the undersigned attorney to discuss your position on

conducting a remote Internet deposition using the Zoom application. Also, the undersigned

attorney is willing to work with you or your representative to reschedule the deposition should the

location, date, and time listed on the face of the subpoena be inconvenient. If I do not hear from

you or your representative regarding your position on using Zoom for the deposition and on



                                               1 of 2
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 12 of 23




rescheduling to a more convenient location, date, and/or time for the deposition, the location, date,

and time for the deposition listed on the face of the subpoena are valid.


                                                        Respectfully submitted,

                                                        Jeffrey Jackson & Associates, PLLC

                                                        /s/   Jeffrey C. Jackson
                                                        JEFFREY C. JACKSON
                                                        Texas State Bar No. 24065485
                                                        2200 North Loop West, Suite 108
                                                        Houston, Texas 77018
                                                        713-861-8833 (T)
                                                        713-682-8866 (F)
                                                        jeff@jjacksonllp.com




                                               2 of 2
      Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 13 of 23




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 KAFI, INC.,                                      §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §
                                                  §
                                                  §
 DEUTSCHE BANK NATIONAL TRUST                     §      CIVIL ACTION NO. 4:20-cv-03247
 COMPANY, AS TRUSTEE FOR FIRST                    §
 FRANKLIN MORTGAGE LOAN                           §
 TRUST 2006-FF16, ASSET-BACKED                    §
 CERTIFICATES, SERIES 2006-FF16;                  §
 AND SPECIALIZED LOAN                             §
 SERVICING LLC,                                   §
                                                  §
                Defendants.                       §


                  SUBPOENA EXHIBIT C - DOCUMENT PRODUCTION


                                     A. General Instructions

1. All Documents are to be divulged which are not privileged and are in the possession, custody
or control of Bank of America, N.A., its predecessors, divisions, subsidiaries, present and former
officers, agents, employees, affiliates, servicers, sub-servicers, custodians, and trust managers, and
all other persons and entities acting on its behalf, including any attorney.

2. These Requests are continuing in nature and require supplemental answers in the event you or
your attorney discover additional responsive information.

3. Where knowledge or information in Bank of America, N.A.’s possession, custody or control is
requested, such request includes knowledge or information possessed by Bank of America, N.A.’s
present or former (at the time they were acting on Bank of America, N.A.’s behalf) attorneys,
agents, subordinates, employees, directors, nominees, officers, representatives, affiliates,
servicers, sub-servicers, and consultants, and anyone else from whom Bank of America, N.A. has
a superior right to compel the information.

4. The singular form of a word shall be interpreted as a plural and the plural form of a word shall
be interpreted as a singular whenever appropriate in order to bring within the scope of the rquests
any information that might otherwise be considered beyond their scope.
                                                  1
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 14 of 23




5. In the event that any Document requested or that you refer to in a response has been lost or
destroyed, please identify that document by author(s), addressee(s), date, subject matter, number
of pages, attachments or appendices, all persons to whom distributed, shown or explained, all
persons who had custody of each document, date of loss or destruction, and the name and title of
the person responsible for the loss or destruction.

6. If Bank of America, N.A. objects or refuse to answer in whole or in part any Request propounded
below, or if Bank of America, N.A. objects or refuses to identify or provide any Document
requested below on the grounds that it requests information that falls within the scope of any
discovery privilege or exemption, please provide the following information as to each such
objection:

       (i) The place, date (or approximate date), and manner of recording or otherwise preparing
the document;

       (ii) The name and title of sender, and the name and title of recipient of the document;

       (iii) The summary of the contents of the documents;

        (iv) The identity of each person or persons (other than those providing stenographic or
clerical assistance) participating in the preparation of the document;

     (v) The identity of each person to whom the contents of the document have been
communicated by copy, exhibition, reading, or substantial summarization, the date(s) of said
communication, and the employer and title of each person identified at the time of said
communication; and

       (vi) A statement of the basis on which a privilege or exemption is claimed.

7. If Bank of America, N.A. believes a Request may request production of some information which
is protected by applicable privilege or exemption, Bank of America, N.A.is requested to respond
with any responsive information that is not subject to a claim of privilege or other reason for non-
production. If Bank of America, N.A. contends a portion of a Document is privileged, Bank of
America, N.A. may respond by excising or otherwise protecting the portions for which a privilege
is asserted, if such a technique does not result in disclosing the contents of the portions for which
some privilege is asserted. In the event of redaction, however, Bank of America, N.A. is requested
to note on the Document that it has been redacted.

8. If the deposition noticed in the subpoena to which these requests for production of documents
are attached is to take place using remote means, the documents requested herein must be produced
either: 1) electronically to the undersigned counsel no later than the start time of the remote
deposition or 2) by delivery to the undersigned counsel’s office no later the start time of the remote
deposition.

                                                  2
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 15 of 23




                                 B. Instructions for Production

1. Answer each request for documents separately by listing the documents and by describing them
as defined below. If documents produced in response to this request are numbered for production,
in each response provide both the information that identifies the document and the document’s
number.

2. For a document that no longer exists or that cannot be located, identify the document, state how
and when it passed out of existence or could no longer be located, and the reasons for the
disappearance. Also, identify each person having knowledge about the disposition or loss of the
document, and identify any other document evidencing the lost document’s existence or any facts
about the lost document.

a. When identifying the document, you must state the following:

(1) The nature of the document (e.g., letter, handwritten note).

(2) The title or heading that appears on the document.

(3) The date of the document and the date of each addendum, supplement, or other addition or
change.

(4) The identity of the author and of the signer of the document, and of the person on whose behalf
or at whose request or direction the document was prepared or delivered.

b. When identifying the person, you must state the following:

(1) The full name.

(2) The present or last known residential address and residential telephone number.

(3) The present or last known office address and office telephone number.

(4) The present occupation, job title, employer, and employer’s address.

                                          C. Definitions

The following definitions shall have the following meanings, unless the context requires otherwise:

1. “Plaintiff” or “defendant,” as well as a party’s full or abbreviated name or a pronoun referring
to a party, means the party, and where applicable, the party’s successors, predecessors, divisions,
subsidiaries, present and former officers, agents, employees, affiliates, servicers, sub-servicers,
custodians, and trust managers, and all other persons and entities acting on its behalf, including
any attorney.

                                                 3
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 16 of 23




2. “You” or “your” means Bank of America, National Association and its successors, predecessors,
divisions, subsidiaries, present and former officers, agents, employees, affiliates, servicers, sub-
servicers, custodians, and trust managers, and all other persons and entities acting on its behalf,
including any attorney.

3. The term “document” and any similar term are used in the broadest possible sense and shall
include, but not be limited to, the following: any written, printed, typed, or other graphic matter of
any kind or nature; any physical object or thing, animate or inanimate; all mechanical, magnetic
or electrical sound recordings, or transcripts thereof; any retrievable data, files, information or
statistics contained on any memory device or other information retrieval systems (whether
encoded, taped or coded, electrostatically, electromagnetically or otherwise); and also without
limitation, files, books, pamphlets, periodicals, agreements, correspondence, letters, telegrams,
reports, plats, plans, drawings, maps, surveys, descriptions, charts, diagrams, graphs, blueprints,
logs, take-offs, reproductions, films, photographs, motion pictures, video tapes, computer files,
studies, proposals, working papers, notes, notebooks, ledgers, diaries, journals, emails, or other
books of account, photocopies, memoranda, interoffice communications, minutes, minutes of
meetings, instructions, specifications, recordings, telephone call slips, transcripts of telephone
conversations, financial statements, financial records, financial memoranda, purchase orders, bills
of sale, invoices, bills of lading, receipts, notices, summaries, checks, compilations, work sheets,
publications, and published or unpublished speeches or articles in the possession, custody, or
control of Bank of America wherever located. The terms “document'' and “thing” or any other
similar terms, shall also include any attachment thereto or enclosure therewith. The term
“document'' and any other similar term shall also include any and all data compilations from which
information can be obtained. If a document has been prepared in several copies, or additional
copies have been made, and the copies are not identical (or which, by reason of subsequent
modification or notation, are no longer identical), then each non-identical copy is a separate
“document.”

4. With respect to any of the documents requested, should any such document be presently
unavailable and/or if any such document is not presently in Bank of America’s possession, please
identify each such document, including: (a) the type or character of the document (e.g., letter,
memorandum, signed statement, notes, etc.); (b) the title, if any, of the document; (c) the name
and address of the addressee of the document; (d) the names and addresses of all recipients of
copies of the document; (e) all information contained in each such document; (f) the date and
circumstance under which each such document ceased to be in Bank of America’s possession; (g)
the reasons each such document was caused to, or happened to, cease to be in Bank of America’s
possession; (h) the time period during which each such document was maintained; (i) the location
of each such document; and (j) the person or persons from whom each such document may be
obtained, and having knowledge of such document (and state the substance of such knowledge)
and of the circumstances under which each such document ceased to be in Bank of America’s
possession, including their full name, present or last known business and home addresses

                                                  4
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 17 of 23




(including street number, apartment number, city, state, and zip code), and business and home
telephone numbers.

5. If there is a claim of privilege with respect to any documents requested, please identify every
such document in Bank of America’s response and include in the identification a description of
the document, the date of the document, the names of the addressee and the addressor, the identity
of any person to whom a copy was given or communicated, the general subject matter of the
document, a statement of facts constituting the basis for any claim of privilege, and the specific
basis on which privilege is claimed. If any Request is deemed to call for disclosure of privileged
or proprietary documents or things, the Plaintiff in this lawsuit is prepared to negotiate with Bank
of America an appropriate protective order concerning the terms and conditions under which
privileged or proprietary documents or things may be protected from disclosure.

6. The words “relating to” and all permutations, when used in conjunction with any Request for a
document or category of documents, mean embodying, recording, evidencing, summarizing,
digesting, referring to, commenting upon, describing, reporting, listing, analyzing, studying or
otherwise discussing in any way a subject matter identified in a Request.

7. The words “communication” and “communications'' include, without limitation, any oral
communication, whether transmitted in meetings, by telephone, telegraphs, telex, telecopy, cable,
tape recordings, internet or otherwise, and all written communications, including email and text.

8. Any reference to a “person'' includes a natural person, a partnership, a corporation, a limited
liability company, an unincorporated association, a joint venture, a sole proprietorship or any other
form of entity.

9. The word “or” is used in the inclusive sense; that is, the word “or” may be read as “and/or.”

10. The words “any” and “every” are also used in the inclusive sense; that is, “any” may be read
as “any and all,” and “every'' may be read as “every and all.”

11. The use of the singular shall include the plural, and the use of the plural shall include the
singular.

12. “Possession, custody, or control” of an item means that the person either has physical
possession of the item or has a right to possession equal or superior to that of the person who has
physical possession of the item.

13. “Mobile device” means cellular telephone, satellite telephone, pager, personal digital assistant,
handheld computer, electronic rolodex, walkie-talkie, or any combination of these devices.

14. “Note” or “Promissory Note” refers to the promissory note executed by Will A. Lomax III on
or about September 14, 2006 showing a $136,850.00 loan obtained from First Franklin.


                                                 5
     Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 18 of 23




15. “Deed of Trust” refers to the deed of trust executed by Lomax on or about September 14, 2006
securing the promissory note in the amount of $136,850.00 and recorded in the real property
records of Harris County, Texas as document 20060066119. The Deed of Trust is attached hereto
as “Exhibit 1.”

16. “Loan Documents” or “Loan” refers to the Note and Deed of Trust collectively, including any
modifications thereof.

17. The “Property” refers to that certain property located at 2707 Shenandoah Drive, Pasadena,
Texas 77502, which is the subject of this present lawsuit.
18. “Exhibit 2” is a copy of an alleged assignment dated October 14, 2011. It is listed in the Harris
County property records as document no. 20110526395. It is attached.

19. “Exhibit 3” is a copy of an alleged assignment dated December 19, 2011. It is recorded in the
Harris County property records as document no. 20110539114. It is attached.

20. “Borrower” means Will A. Lomax III.

                             D. REQUESTS FOR PRODUCTION

1.   Produce all written assignments of the Note or Deed of Trust, including all drafts, whether
     such assignments or drafts have been recorded in the public records or not. If none, state
     “none.”

       Response:

2.   Produce copies of all documents evidencing a transfer, negotiation, endorsement, sale, or
     assignment of the Note or Deed of Trust from the inception of the Loan to the present date.
     If none, state “none.”

       Response:

3.   Produce all documents and communications related to the ownership history of the Note and
     Deed of Trust. “Ownership history” means the history of transfers, negotiations, sales,
     endorsements, or assignments of the Note or Deed of Trust from the inception of the Loan to
     present. If none, state “none.”

       Response:

4.   Produce all copies of Note, including any allonges. If none, state “none.”

       Response:

5.   Produce a copy of the original Note as it existed when you came into possession of it. If none,
     state “none.”


                                                 6
     Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 19 of 23




       Response:

6.   Produce any lost note affidavits related to the Note.

       Response:

7.   Produce all appointments or substitution of trustee documents related to the Loan, whether
     filed in the real property records or not. If none, state “none.”

       Response:

8.   Produce all notices of foreclosure sale related to the Loan, whether filed in the real property
     records or not. If none, state “none.”

       Response:

9.   Produce all mortgage statements for the Loan.

       Response:

10. Produce all documents and communications sent to the borrower related to the Loan.

       Response:

11. Produce all written bills of sale for any assignment, sale, endorsement, negotiation, or transfer
    of the Note or Deed of Trust to you. If none, state “none.”

       Response:

12. Produce all written receipts for any assignment, sale, endorsement, negotiation, or transfer of
    the Note or Deed of Trust to you. If none, state “none.”

       Response:

13. Produce all documents evidencing that you received “value” as stated in the assignment
    attached hereto as “Exhibit 2.”

       Response:

14. Produce all documents evidencing that you received “value” as stated in the assignment
    attached hereto as “Exhibit 3.”

       Response:

15. Produce all communications between you and any “Mortgage Servicer” of the Loan related
    to the Loan. For purposes of this request “Mortgage Servicer” has the definition provided in
    Tex. Prop. Code § 51.0001(3). If none, state “none.”

       Response:

                                                 7
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 20 of 23




16. Produce all servicing records and notes for Loan, including records and notes. For purposes
    of this request “Mortgage Servicer” has the definition provided in Tex. Prop. Code §
    51.0001(3). If none, state “none.”

       Response:

17. Produce all telephone log sheets, internal memoranda, notes or other documents prepared or
    reflecting activity on the Loan account in connection with the Loan. If none, state “none.”

       Response:

18. Produce a complete and itemized statement of the loan transactional history from the date of
    the origination of the Loan to the date of these requests including, but not limited to, all
    receipts by way of payment or otherwise and all charges to the Loan in whatever form. This
    history should include the date of each and every debit and credit to any account related to
    this Loan, the nature and purpose of each such debit and credit, and the name and address of
    the payee of any type of disbursement related to this account.

       Response:

19. Produce all descriptions and legends of all codes, acronyms, or other abbreviations used in
    your mortgage servicing and accounting systems so as to enable the examiners and auditors
    and experts retained to audit and review this Loan to interpret any and all of the Loan servicing
    records, notes, payment payoffs, payoff calculations, adjustable rate mortgage audits, interest
    rate adjustments, payment records, transaction histories, account histories, accounting
    records, ledgers, or other documents you produce that relate to the Loan. If none, state “none.”

       Response:

20. Produce all documents and communications between you and MERS related to the
    assignment of the Deed of Trust from MERS to Deutsche attached as Exhibit 2. If none, state
    “none.”

       Response:

21. Produce all documents and communications between you and SLS related to the assignment
    of the Deed of Trust from MERS to Deutsche attached as Exhibit 2. If none, state “none.”

       Response:

22. Produce all documents and communications between you and Deutsche related to the
    assignment of the Deed of Trust from MERS to Deutsche attached as Exhibit 2. If none, state
    “none.”

       Response:



                                                 8
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 21 of 23




23. Produce all documents and communications between you and MERS related to the
    assignment of the Deed of Trust from MERS to Deutsche attached as Exhibit 3. If none, state
    “none.”

       Response:

24. Produce all documents and communications between you and SLS related to the assignment
    of the Deed of Trust from MERS to Deutsche attached as Exhibit 3. If none, state “none.”

       Response:

25. Produce all documents and communications between you and Deutsche related to the
    assignment of the Deed of Trust from MERS to Deutsche attached as Exhibit 3. If none, state
    “none.”

       Response:

26. Produce all documents that show that Christopher Herrera was an Assistant Secretary of
    MERS on October 14, 2011.

       Response:

27. Produce ten examples of Christopher Herrera’s signature which were signed by Christopher
    Herrera himself. Half of the examples must be from either of the four-year periods before or
    after October 14, 2011.

       Response:

28. Produce your personnel and human resources files for Christopher Herrera. All information
    from the file may be redacted except Christopher Herrera’s signatures and the dates of
    Christopher Herrera’s signatures.

       Response:

29. Produce all documents that show that Melanie Cowan was an Assistant Secretary of MERS
    on December 19, 2011.

       Response:

30. Produce ten examples of Melanie Cowan’s signature which were signed by Melanie Cowan
    herself. Half of the examples must be from either of the four-year periods before or after
    December 19, 2011.

       Response:

                                               9
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 22 of 23




31. Produce your personnel and human resources file Melanie D. Cowan. All information from
    the file may be redacted except Melanie Cowan’s signatures and the dates of Melanie Cowan’s
    signatures.

       Response:

32. Produce your written policies in effect on October 14, 2011 for creating and executing an
    assignment of a mortgage Loan.

       Response:

33. Produce your written procedures in effect on October 14, 2011 for creating and executing an
    assignment of a mortgage Loan.

       Response:

34. Produce your written policies in effect on December 19, 2011 for creating and executing an
    assignment of a mortgage Loan.

       Response:

35. Produce your written procedures in effect on December 19, 2011 for creating and executing
    an assignment of a mortgage Loan.

       Response:

36. Produce documents and communication showing all home addresses you have on file for
    Christopher Herrera, the purported signer of Exhibit 2.

       Response:

37. Produce documents and communication showing all home addresses you have on file for
    Melanie D. Cowan, the purported signer of Exhibit 3.

       Response:

38. Produce documents and communication showing all home addresses you have on file for
    Norma Rojas, the purported notary named on Exhibit 2.

       Response:

39. Produce documents and communication showing all home addresses you have on file for
    Michele Christine Preston, the purported notary named on Exhibit 3.

       Response:

40. Produce all written authorizations or permissions that Christopher Herrera made for someone
    else to affix Christopher Herrera’s signature onto Exhibit 2.

                                              10
    Case 4:20-cv-03247 Document 19 Filed on 02/03/21 in TXSD Page 23 of 23




       Response:

41. Produce all written authorizations or permissions that Melanie D. Cowan made for someone
    else to affix Melanie D. Cowan’s signature onto Exhibit 3.

       Response:

42. Produce all written authorizations or permissions that Norma Rojas made for someone else to
    affix Norma Rojas’s signature onto Exhibit 2.

       Response:

43. Produce all written authorizations or permissions that Michele Christine Preston made for
    someone else to affix Michele Christine Preston’s signature onto Exhibit 3.

       Response:

44. Produce all entries from Norma Rojas’ notary registration journal or book from October 14,
    2011.

       Response:

45. Produce all entries from Michele Christine Preston’ notary registration journal or book from
    December 19, 2011.

       Response:


                                                   Respectfully submitted,

                                                   Jeffrey Jackson & Associates, PLLC

                                                   /s/   Jeffrey C. Jackson
                                                   JEFFREY C. JACKSON
                                                   Texas State Bar No. 24065485
                                                   2200 North Loop West, Suite 108
                                                   Houston, Texas 77018
                                                   713-861-8833 (T)
                                                   713-682-8866 (F)
                                                   jeff@jjacksonllp.com




                                              11
